In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Southampton, dated May 24, 1984, which denied, in part, the petitioner’s application for zoning variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Baisley, J.), dated September 14, 1985, which denied the petition.
Ordered that the judgment is affirmed, with costs.
The record demonstrates that the petitioner’s alleged economic hardship was created by its own disregard of the height limitations imposed by the Zoning Board when it previously granted a variance to the petitioner prior to the commencement of its reconstruction project on the dwelling on the subject parcel. Moreover, it is clear from the record that the denial of the present application for variances would not result in practical difficulties in the utilization of the structure on the parcel since the variances have been sought merely to accommodate a chosen aesthetic design (see, Matter of Fuhst v Foley, 45 NY2d 441, 445). Because the Zoning Board’s findings were based on substantial evidence in the record and had a rational basis, the determination should be upheld (see, Matter of Cowan v Kern, 41 NY2d 591, 599, rearg denied 42 NY2d 910; McGowan v Cohalan, 41 NY2d 434, 438). Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.